EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on April 23, 2021. 

The application has been amended as follows: 
In claim 1, line 17, insert “only” before the terms “the cable”.
	In claim 17, line 16, insert “only” before the terms “the cable”.
	In claim 19, line 14, insert “only” before the terms “the cable”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Although there are references that teach two openings in a mounting bracket, wherein the cable end fitting is within one opening and a cable passes through the other opening, such as US 6178845, 9022438, 5953963, 6092436, 5272934, however, none of these references of record teach that only the cable passes there through as well as the other limitations of the independent claims. Specifically, Wirsing et al. US 6092436 and US 5953963 teach that only the cable passes through the second opening, however, does not teach that the cable end fitting is within the first opening of the mounting bracket (22). Zingelmann does not teach that the first opening receives the second cable fitting, rather, it is attached outside of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675